Citation Nr: 0720518	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-37 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbar and thoracic spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1999 to May 
2003.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.  
        
The Board notes that in an October 2006 statement the veteran 
seeks service connection for anxiety and depression and a 
renal condition, both possibly secondary to his service 
connected back disability.  These issues are referred to the 
RO for appropriate action.  Additionally, at the October 2006 
hearing the veteran and his representative described the 
veteran's inability to maintain various jobs due to his back 
disability.  This issue is also referred to the RO for 
clarification as to whether he would like to again raise a 
claim for individual unemployability, and for any additional 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is entitled to proper VCAA notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b).  While VCAA 
notice was sent to the veteran in December 2003, the notice 
did not specifically ask the veteran to submit any evidence 
in his possession that pertains to the claim, as is required.  
Proper notice must be provided.  In addition, during the 
pendency of this appeal the Court issued Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice and assistance requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to the effective date of an 
award in an increased rating claim.  Notice needs to be 
provided to the veteran in this regard as well. 

A review of the file also reveals a need for other 
development.  At the October 2006 hearing the veteran 
testified that he had been receiving treatment at the VAMC 
facility in Lawton, Oklahoma, as recently as within one week 
of the hearing.  In addition, the veteran testified that he 
had an upcoming EMG study scheduled for November 2006.  These 
records must be associated with the file.   38 U.S.C. § 
5103A(b)(3) requires that VA make attempts to get federal 
records "until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  

It would additionally be helpful for the RO to determine 
whether there are any outstanding private medical records 
that may be associated with the veteran's claim.  In the past 
the veteran submitted such private medical records, and it 
should be determined whether any current records from these 
or any other private providers are outstanding.  If any such 
records do exist, VA must attempt to obtain them.  38 C.F.R. 
§ 3.159(c)(1) defines reasonable efforts in obtaining records 
outside the custody of the federal government as "an initial 
request for the records, and, if the records are not 
received, at least one follow-up request."  

Finally, a remand is required in order to afford the veteran 
a VA examination to determine the current severity of his 
back disability, to include any associated radiculopathy or 
other nerve involvement.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  At the 
October 2006 hearing the veteran essentially testified that 
the recent VA examination of February 2006 did not provide 
findings consistent with the severity of his disability, and 
given the symptoms described and the documented missed time 
from work that has been provided, the Board finds this 
testimony credible and that a new examination is warranted.  
The February 2006 VA examiner stated the veteran has normal 
sensory function, but at the hearing the veteran related 
problems he experiences with his legs because of his back.  
The February 2006 findings were made without the any 
diagnostic testing having been conducted.  For all of these 
reasons, a new VA examination is warranted in deciding this 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. §5103(a) and 38 
C.F.R. § 3.159(b), that includes but is 
not limited to, a request that the 
veteran submit any pertinent evidence in 
his possession.
Include in this notice the information or 
evidence needed to establish a disability 
rating and/or effective date for the 
claims on appeal pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain and associate with the claims 
file all records from the VAMC facility 
in Lawton, Oklahoma.  Ask the veteran if 
he has received treatment from any other 
VA facility and obtain and associate with 
the claims file any such records.

3.  Contact the veteran and ask if he has 
received any additional private medical 
treatment for his back disability, 
including from any of the private medical 
providers from whom older records have 
already been obtained.  If so, request 
that he provide authorization forms 
necessary to obtain any such records.  Do 
not associate duplicate records with the 
file.

4.  Schedule the veteran for a VA 
examination in order to determine the 
current severity of his back disability.  
The examination report must include 
ranges of motion, with notations as to 
the degree of motion at which the veteran 
experiences pain, if any. The examiner 
should identify and completely describe 
any other current symptomatology.  
Additionally, ask the examiner to 
identify and describe any evidence of 
neurological abnormalities or 
radiculopathy other nerve involvement due 
to the veteran's back disability, in 
accordance with the veteran's October 
2006 hearing testimony.    

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria must be provided to the 
examiner, and the findings reported must 
be sufficiently complete to allow for 
rating under all alternate criteria.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claim.  If the claim remains denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



